Title: John Payne Todd to Thomas Jefferson, 31 August 1816
From: Todd, John Payne
To: Jefferson, Thomas


          
            My Dear Sir,
            Mont Pelier Augt 31st 16.
          
          A week after the valuable letter you honored me with, I received your highly prized present, a pr of Turkish Pistols of curious workmanship which shall be preserved with all that devotedness of respect and affection I feel for you—Until the present moment I had hoped to have paid you my respects and thanked you in person but learning from Mr Rush of your intended visit to Bedford I am induced to pospone this pleasure; in the mean time I beg you to  be assured of my wishes for a continuance of your health and of my very affectionate tho’ respectful attachment.
          J. Payne Todd.
        